DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “expansion panel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites electric heating apparatus of claim 4, further comprising a manipulation circuit configured for installation within an expansion panel extending from the cover.  It is noted that the expansion panel is not described nor shown in the figures to such a degree as the scope can be understood.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McFaddin (US 1267882).
McFaddin discloses in reference to claim:

1. An electric heating apparatus with multiple heating lamps, the electric heating apparatus comprising: a reflector dish I/J ; one or more heating lamps G positioned at an inner portion of the reflector dish and configured to generate heat; a heat dissipation cap connected to an upper portion j of the reflector dish I/J and configured to dissipate the heat generated by the heating lamps to an exterior of the apparatus, the heat dissipation cap comprising one or more socket connectors c formed therein and configured to respectively receive the one or more heating lamps, each of the socket connectors being inclined with respect to the inner portion of the reflector dish [note that the inner portion N of the reflector varies from perpendicular to parallel to the axis M of the socket c)  such that the one or more heating lamps provide an inclined irradiation range when inserted into the socket connector by a socket; and a cover D connected to an upper portion of the heat dissipation cap and configured to protect an electrical wire F for supplying electricity to the heating lamps.  Note that the claim allows for ONE heating lamp.

    PNG
    media_image1.png
    1324
    1122
    media_image1.png
    Greyscale

2. The electric heating apparatus of claim 1, wherein the heat dissipation cap A is coupled with the reflector dish I/J by the one or more socket connectors c, the socket connectors fastened by a screw joint H to a screw-fastening hole of the reflector dish and a reflector-fastening hole L of the heat dissipation cap while inserted through a socket connection hole formed in an upper surface of the reflector dish.

    PNG
    media_image2.png
    438
    486
    media_image2.png
    Greyscale

3. The electric heating apparatus of claim 1, wherein the reflector dish I/J comprises a hot-air vent V formed in an upper surface thereof, the hot-air vent configured to discharge heat inside the reflector dish upwards, and wherein the heat discharged through the hot-air vent is configured to be discharged to the exterior through a separated gap a between a rim A of the heat dissipation cap and an upper surface of the reflector dish I/J along line P.

    PNG
    media_image3.png
    527
    425
    media_image3.png
    Greyscale


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Catone et al. (US 7513646).
Catone discloses in reference to claim:
1. An electric lighting and heating apparatus with multiple heating lamps, the electric heating apparatus comprising: a reflector dish 30; one or more heating lamps 40 positioned at an inner portion of the reflector dish and configured to generate light and heat; a heat dissipation cap (plate) 36 [note that plate 36 is made of metal and will therefore dissipate heat] connected to an upper portion of the reflector dish 30 and configured to dissipate the heat generated by the heating lamps to an exterior of the apparatus [note that where heat is dissipated is entirely dependent on the temperature of the environment, as such heat will be dissipated to the exterior of the lamp at all times when the temperature surrounding the lamp is less than the temperature within the lamp], the heat dissipation cap comprising one or more socket connectors 40 formed therein and configured to respectively receive the one or more heating lamps, each of the socket connectors being inclined with respect to the inner portion of the reflector dish such that the one or more heating lamps provide an inclined irradiation range when inserted into the socket connector by a socket; and a cover 12 connected to an upper portion of the heat dissipation cap and configured to protect an electrical wire for supplying electricity to the heating lamps.

    PNG
    media_image4.png
    1191
    1048
    media_image4.png
    Greyscale


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lush (US 2003/0075112). 
It is noted that the preamble of the claim is not a limitation if it merely states the purpose or intended use, and the remainder of the claim completely defines the invention independent of the preamble.  As claim 6 does not rely on the preamble for completeness, {electric heating apparatus with multiple heating lamps, the electric heating}  it is not considered a limitation.  
	Lush discloses in reference to claim:
6. An {electric heating apparatus with multiple heating lamps, the electric heating} apparatus comprising: a hanger 23 inserted through a center aperture 22 of a cover 14 and having a support 21 formed at a lower portion thereof; a stopper 44 extending downward from an upper inner surface of the cover and having a distal end thereof placed in contact with an upper portion of the support; a spring 57 having the hanger inserted therethrough and positioned between the upper inner surface of the cover and the support; and a switch 52 placed in contact with a surface 62 of the support and configured to turn on/off power (to a load) according to an up/down movement of the support.

    PNG
    media_image5.png
    1178
    792
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFaddin or Catone in view of Scanlon (US 2017/0223775A1).
McFaddin or Catone disclose the claimed inventioin except in reference to claim:

4. The electric heating apparatus of claim 1, further comprising: a signal receiver configured to receive a command execution signal for a heating lamp by way of near-field communication; a controller configured to output a control command according to the command execution signal received from the signal receiver; a switch configured to control a power reception state according to the control command to turn on or off one of the heating lamps or all of the heating lamps; and a dimming circuit configured to control an illuminance of one of the heating lamps or all of the heating lamps according to the control command.
	
	Scanlon discloses a lamp unit including a control means including a signal receiver configured to receive a command execution signal for a heating lamp by way of near-field communication; a controller configured to output a control command according to the command execution signal received from the signal receiver; a switch configured to control a power reception state according to the control command to turn on or off one of the heating lamps or all of the heating lamps; and a dimming circuit [modulating current and/or voltage provided to the thermal element, etc.)] configured to control an illuminance of one of the heating lamps or all of the heating lamps according to the control command.
	At least under KSR rationale A, C, D above, one of skill would have found it obvious to modify the McFaddin or Catone device to include the control means as claimed since it would update the device make the device easier to use.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761

tsc